     Case 2:21-cv-00249-JCM-VCF Document 19 Filed 08/10/21 Page 1 of 3




 1   KAEMPFER CROWELL
     Peter C. Bernard, No. 734
 2   Robert McCoy, No. 9121
     Ellsie E. Lucero, No. 15272
 3   1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-7000
     Facsimile: (702) 796-7181
 5   Email: pbernard@kcnvlaw.com
     Email: rmccoy@kcnvlaw.com
 6   Email: elucero@kcnvlaw.com

 7   Attorneys for Plaintiff METEJEMEI, LLC

 8                         UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   METEJEMEI, LLC, an Nevada limited         Case No. 2:21-cv-00249-JCM-VCF
     liability company,
11
                         Plaintiff,            NOTICE OF DISASSOCIATION OF
12                                             COUNSEL AND REQUEST TO
     vs.                                       REMOVE FROM ELECTRONIC
13                                             SERVICE LIST
     MONEYTREE, INC., a Washington
14   corporation; DOES I through X,
     inclusive; and ROE BUSINESS
15   ENTITIES I through X, inclusive;

16                       Defendant(s).

17

18                   PLEASE TAKE NOTICE that Bryan M. Viellion is no longer

19   associated with Kaempfer Crowell and may be removed from the service list for

20   this matter. Kaempfer Crowell and Peter C. Bernard and Robert McCoy remain as

21   counsel for METEJEMEI, LLC.

22
23
24

     2885550_1 15800.9                                                    Page 1 of 3
     Case 2:21-cv-00249-JCM-VCF Document 19 Filed 08/10/21 Page 2 of 3




 1                                             KAEMPFER CROWELL

 2

 3                                             Peter C. Bernard, No. 734
                                               Robert McCoy, No. 9121
 4                                             Ellsie E. Lucero, No. 15272
                                               1980 Festival Plaza Drive, Suite 650
 5                                             Las Vegas, Nevada 89135

 6                                             Attorneys for Plaintiff METEJEMEI, LLC

 7                       IT IS SO ORDERED.
 8
 9                       ___________________________________
                         Cam Ferenbach
10                       United States Magistrate Judge

11                                 8-10-2021
                         Dated:_____________________________
12
13
14
15
16
17

18
19
20

21
22
23
24

     2885550_1 15800.9                                                          Page 2 of 3
     Case 2:21-cv-00249-JCM-VCF Document 19 Filed 08/10/21 Page 3 of 3




 1                              CERTIFICATE OF SERVICE

 2                   Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of

 3   Kaempfer Crowell and that service of the NOTICE OF DISASSOCIATION OF

 4   COUNSEL AND REQUEST TO REMOVE FROM ELECTRONIC

 5   SERVICE LIST was made on today’s date by submitting electronically for filing

 6   and service with the United States District Court for the District of Nevada through

 7   the CM/ECF Electronic Filing System to the addressee(s) shown below:

 8    Joel E. Tasca, No. 14124
      BALLARD SPAHR
 9    1980 Festival Plaza Drive, Suite 900
      Las Vegas, Nevada 89135
10    tasca@ballardspahr.com
      kime@ballardspahr.com
11
      Attorney for Defendant
12    Moneytree, Inc.

13
14    DATED August 9, 2021
                                                  Desiree Staggs
15                                                An employee of Kaempfer Crowell

16
17

18
19
20

21
22
23
24

     2885550_1 15800.9                                                           Page 3 of 3
